Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 05/17/2022.
Claims 1-6, 8-17, and 22-25 are pending in the application.


Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered.
  35 USC 101
      Applicant’s instant amendment, upon further consideration and review, with respect to delivering commands from the HVAC controller to at least one piece of equipment and causing a display to output an indication does not meaningfully limit the abstract idea, see MPEP 2106.05(g) and 2106.05(d)(II).   The claim language, if amended to tie the abstract idea (e.g. determining the irregularity) to a controlled response of the environment (e.g. performing a responsive action such as controlling a component using the command), would appear to link the abstract idea to the particular field of HVAC systems.  

35 USC 103
    Applicant’s arguments have been fully considered and are persuasive. The 35 USC 103 rejections are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the steps of:

A terminal block comprising a plurality of terminals on an HVAC controller;
a memory configured to store an actual configuration of the HVAC system;first  processing circuitry operably coupled to the memory, wherein the processing circuitry is configured to:
electrically sense which terminals of the plurality of terminals on are connected via field wires to the HVAC system; and
second processing circuitry configured to:
   connect to a network using an Internet Protocol address;
determine  the actual configuration of the HVAC system based on which terminals are connected to the HVAC system;
determine a geographic location of the HVAC controller or of the device; query, via a communication link, a database storing HVAC configuration data:
based on the query, determine a predicted configuration for the geographic location:
determine that the actual configuration of the HVAC system includes an irregularity when compared to the predicted configuration for the geographic location: and
generate  in response to determining that the actual configuration of the HVAC system includes the irregularity, an output for display via a display device.
 Each of the aforementioned steps associated with determining an actual configuration based on sensing which terminals are connected to one another corresponds to a mental process of determining whether an actual configuration matches an expected configuration and an associated determination of whether it’s correct or incorrect (e.g. mentally computed output based on observed wiring and signal values in comparison to expected wiring and signal values). A user observing the actual wiring connection/configuration in comparison to an expected wiring connection/configuration is capable of mentally determining whether the connections are correct, including a determination of where the configurations are located based on mentally determining where the user is in relation to the HVAC devices (e.g. mental awareness of an on-site user at each geographic location)
   The instant amendment reciting:
communicatively couple the HVAC controller to at least one piece of HVAC equipment, and deliver commands from the HVAC controller to the at least one piece of HVAC equipment;
 for a plurality of geographic locations, wherein different locations of the plurality of geographics locations are associated with different predicted configuration; and
cause a 2Application Number 16/593,871 Response to Office Action mailed February 17, 2022 communicatively coupled display device to output an indication that the HVAC system includes the irregularity, do not provide a practical application of the abstract idea because delivering commands represents mere instructions to apply the abstract idea as well as insignificant extra-solution activity;  associating predicted configurations is a mental process; and displaying data is insignificant extra-solution activity, see MPEP 2106.05(f) and (g)

This judicial exception is not integrated into a practical application because the additional elements of field wires, geographic location, HVAC controller, memory, first and second processors, and the device do not practically limit the abstract idea (MPEP 2106.05(h). The mention of field wires is in reference to a either observed or expected configurations and represent tangential components used for providing data to a user in a mental analysis or observation of whether a terminal is connected. Moreover, the purpose of the field wires is used in part to provide signal values for use by a user in determining valid connections.  Moreover, the recitation of an IP connection is recited generally so as to generally link the abstract idea to the field of endeavor, MPEP 2106.05(h)  The inclusion of a device, memory, display,  and HVAC controller are recited generically and represent a means for applying the abstract idea, MPEP 2106.05(h, f)  The generated output, in addition to representing a mental computation of whether an irregularity exists, would also represented extra-solution activity because a generated response, absence an application, represents a computed result for use by a system. The use of a display to provide the output represents extra-solution activity.  The geographic location represents a field of use in which the device is located and represents a tangential element that does not meaningfully limit the mental process.   Furthermore, the querying of a database via a communication link represents tangential data gathering activity.
    The recitation of first and second processors represent mere instructions to apply the abstract idea (MPEP 2106.05(f).

Examiner Note: (It is recommended to amend the generated output to represent a communication to an external device, a displayed output indicating an irregularity, and/or equivalents that go beyond a mental determination of an irregularity based on a mental comparison of actual to expected connections and associated output (e.g. user speaking a confirmation, a mental yes or no, pen and paper check box, etc.) 

 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the prior art of record teaches each and every element as conventional and routine, infra the combination of Harrod and Sentz.
a memory configured to store an actual configuration of the HVAC system (Harrod, ABSTRACT, 0008, 0028)
processing circuitry operably coupled to the memory (Harrod: ABSTRACT, 0010, 0028, Figure 1), wherein the processing circuitry
is configured to:
determine which field wires connect a terminal on an HVAC controller to the HVAC system (Harrod :0008, 0032, 0033-34, 0037-39, 0042, 0057) 
determine an actual configuration of the HVAC system based on which field wires connect the terminal to the HVAC system (Harrod : 0008, 0032, 0033-34, 0037-39, 0042, 0057))
determine a geographic location of the HVAC controller or of the device (Sentz: ABSTRACT, see also Harrod : 0035, 0037, 0059)
determine that the actual configuration includes an irregularity based on the determined geographic location (Harrod :0035, 0037, 0059)
generate an output in response to determining that the actual configuration includes the irregularity (Harrod : 0035, 0037, 0059)
Sentz teaches:
determine a geographic location of the HVAC controller (ABSTRACT, 0006, 0040)
query, via a communication link, a database storing HVAC configuration data (0048, 0080, 0083, see also 0006-0007)
based on the query, determine a predicted configuration for the geographic location (e.g. a “predicted configuration” in light of Applicant’s specification, published paragraphs 0067-68, 0072, is interpreted as an indication provided in advance. The specification teaches “The predicted configuration data may include predictions of what HVAC systems a certain geographic location might be,” 0072.  Here, Sentz teaches a predicted configuration as at least the wiring diagrams provided in advance, 0043, see also 0028)
the predicted configuration of the geographic location (e.g. a “predicted configuration” in light of Applicant’s specification, published paragraphs 0067-68, 0072, is interpreted as an indication provided in advance. The specification teaches “The predicted configuration data may include predictions of what HVAC systems a certain geographic location might be,” 0072.  Here, Sentz teaches a predicted configuration as at least the wiring diagrams, 0043, see also 0028)
With respect to the instant amendment, the communication of commands and display of data are well-known, conventional, and routine, see MPEP 2106.05(d)(II).

Claim 14 is rejected under the same rational as claim 1.  

Claims 2 further defines the device of claim 1 as a HVAC controller that is generically recites and represents no more than instructions to apply the abstract idea and the HVAC controller is both conventional and ordinary, infra applied prior art citations of HVAC controllers, see also USPN 7584899, 9477239, 8078326: Title, Brief Summary, and ABSTRACT
Claims 3-6, 8-9 and 16 recite the additional limitation of circuitry prompting a user that represents tangential data gathering activities and the received user input of geographic information would be the equivalent of determining geographic location, and in addition, the prompting is conventional and ordinary, infra applied prior art. Moreover, transmitting configuration of the HVAC to the external database represents extra-solution activity, In particular, a database represents the equivalent of a tangential data gathering element no different than an interface for providing data in response to user interaction, see also USPN 8447775, 20070294233, 5337347: Title, Brief Summary, and ABSTRACT
Claim 10 recites the additional limitations of a furnace and heat pump which do not practically limit the application of the abstract idea because these elements are used as part of the mental comparison and represent ordinary and conventional HVAC components, infra applied and cited prior art, see also 20090171862, 8078326, 8550368: Title, Brief Summary, and ABSTRACT
Claims 11-13 recites the additional limitations of terminal blocks, furnace, and heat pump connections and determining whether a furnace, heat pump, or air conditioner are connected to respective heating or cooling terminals, which fall within a mental process of user observation and determining if elements are connected as well as comparing an expected configuration with the actual/observed configuration.  The terminal blocks, heat pump, air conditioner, and terminal types do not meaningfully limit the mental process and represent tangential elements in the field of HVAC systems that are both conventional and ordinary, infra applied and cited prior art, see also USPN 9494332, 20120126021, 7402780, infra applied prior art: Title, Brief Summary, and ABSTRACT

Claims 5-7, 10-15, 16-17, and 22-25 represent equivalent and repeated claim limitations that are rejected under the same rational as described above, respectively. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art references HVAC configuration and location data for analysis:
20160182528  20160357782  20200217540
20160209062 20160209062  9488994 20180017274
20120126021  20200224905  20150037992


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117